Title: To Thomas Jefferson from John Gorman, 1 July 1820
From: Gorman, John
To: Jefferson, Thomas


            Sir
            
              
              July 1st 1820
            
          Mr Jefferson I had a message from Mr Randolf By Jms Dinsmore yesterday requesting Thrimston to go to the harvest for a week or two the Boy is Learning faster than I Expected he Would Do. it would hinder his Progress to keep him longer away as Even that time if it could be helped but as the harvest is ripe you can do as you think Proper but I Wished to Let you Know of his going firstIf you think well of sending that other boy of 12 or 13 years old I will take him and find him If he is as willing to Learn as Thrimston his being younger will make him a Better hand. I thought I would mention it to you as I have had two people Applying to me to take their sons but as I Promised you I wished to Let you know it.With respect your Humble servant
            
          Jno Gorman